DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the first species or the embodiment of Figure 2 in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that the embodiment of Figure 3 is not patentably distinct from the embodiment of Figure 2.  This is found persuasive and the election/restriction requirement mailed on May 19, 2022 is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on August 31, 2018. It is noted, however, that applicant has not filed a certified copy of the Republic of Korea application as required by 37 CFR 1.55.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “The present invention relates to”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al. (Pub. No. US 2012/0251965 A1; made of record via IDS).
As previously noted in the corresponding European Search Report filed on April 13, 2020 in the instant application and as incorporated by reference hereby, Otto et al. discloses a method of controlling an RPM of a blower 20 for a gas furnace 1 that passes air to be supplied to a room around a heat exchanger 15 of the gas furnace 1 essentially as claimed, including, for example, with regard to base claim 1 of the instant application: starting operation of the gas furnace 1 (i.e., inherently necessary prior to operating the gas furnace 1 as disclosed by Otto et al.); measuring an air temperature via temperature sensor 22 in an outlet side 19 of the gas furnace 1; measuring the RPM of the blower (inherently necessary in order to maintain the RPM of the blower 20 between the lower limit UG and the upper limit OG); determining whether the air temperature falls within a reference temperature range (i.e., the reference value stored in the controller 23 as per paragraph [0040]); and adjusting the RPM of the blower 20 such that the air temperature falls within the reference temperature range (i.e., see page 3, paragraphs [0029] through [0034]; also see page 4, paragraphs [0040] through paragraph [0046]); also see Figures 1 through 3).
With regard to claim 2 of the instant application, Otto et al. also discloses the method of claim 1 of the instant application, wherein, if it is determined that the air temperature is lower than a lower limit temperature of the reference temperature range, adjusting the RPM of the blower 20 comprises maintaining an inoperative state of the blower 20 when the blower is not operating, and reducing a current RPM of the blower by a certain amount when the blower is operating. See paragraphs [0040] through [0044].
With regard to claim 3 of the instant application, Otto et al. also discloses the method of claim 1 of the instant application, wherein adjusting the RPM of the blower comprises maintaining a current RPM of the blower, if it is determined that the air temperature falls within the reference temperature range. See paragraphs [0040] through [0044].
With regard to claim 4 of the instant application, Otto et al. also discloses the method of claim 1 of the instant application, wherein adjusting the RPM of the blower comprises increasing a current RPM of the blower by a certain amount, if it is determined that the air temperature exceeds an upper limit temperature of the reference temperature range but is lower than a restriction temperature higher than the upper limit temperature. See paragraphs [0040] through [0044].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Otto et al. (Pub. No. US 2012/0251965 A1; made of record via IDS).
As noted in greater detail above with regard to claims 1 through 4 of the instant application from which claims 5 and 6 of the instant application depend, Otto et al. discloses a method of controlling an RPM of a blower 20 for a gas furnace 1 that passes air to be supplied to a room around a heat exchanger 15 of the gas furnace 1 essentially as claimed, and teaches that temperature control is essential to proper gas furnace control. 
While Otto et al. does not per se specify that the inventive control method either further comprises stopping an operation of the gas furnace 1, if it is determined that the air temperature exceeds the restriction temperature, or that, after stopping an operation of the gas furnace, the method is to further comprise notifying a user that a state check of the gas furnace is required.
 Nevertheless, it is well-known in the art of gas furnaces and a matter of common sense to both stop the operation of the gas furnace if the air temperature exceeds desirable limits and to notify a user that the gas furnace should be checked once its operation is stopped due to excessive air temperature. 
Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to perform both of these safety measures on an as-needed basis in operating the gas furnace 1 of Otto et al. in order to prevent overheating and/or a fire hazard during further operation of the gas furnace 1 of Otto et al.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763